Managerial Information Reclassification New Segmentation in Companies As of 2016, we changed the segmentation within company clients in order to further strengthen our commercial model. The new segmentation comprises changes to the SMEs and Corporate segments, which now considers companies with annual revenues up to R$200 million (versus up to R$80 million previously) and over R$200 million (versus over R$80 million previously), respectively. This reclassification were made between the segments without impact on the total credit portfolio. Annual Revenues Previous Current Small and medium enterprises up to R$80 million up to R$200 million Corporate over R$80 million over R$200 million Reclassification between lines in the Net Interest Income In order to reflect properly our funding structure, as of 2016 we expanded the deposit margin concept, which now includes repo transactions, real estate credit notes (LCI) and agribusiness credit notes (LCA), which used to be allocated in the "other" line. In addition, we exclude gains from "certificados de operações estruturadas" (COE). We also revised the transfer price mechanisms between the mortgage, savings and LCI products. These changes were made between lines without impact on the total net interest income. BANCO SANTANDER (BRASIL) S.A. CREDIT PORTFOLIO BY SEGMENT - MANAGERIAL (Million of Brazilian Reais) Contents mar/14 jun/14 set/14 dez/14 mar/15 jun/15 set/15 dez/15 Individuals 75,445 75,679 76,683 78,304 79,819 81,534 82,786 84,805 Consumer Finance 37,421 36,851 36,530 36,756 36,178 35,338 34,057 33,931 Corporate and SMEs 111,086 113,770 121,303 130,454 142,147 137,530 145,137 142,253 SMEs 35,975 35,368 35,200 35,852 35,831 35,396 35,636 35,387 Corporate 75,111 78,401 86,103 94,602 106,316 102,135 109,501 106,866 Total 223,952 226,299 234,516 245,514 258,144 254,402 261,980 260,989 Other credit related transactions¹ 19,547 19,925 21,117 24,516 24,456 24,867 26,390 29,549 Total expanded credit portfolio 243,499 246,224 255,633 270,030 282,600 279,269 288,370 290,538 Total guarantee 31,686 33,498 37,505 40,564 41,719 41,906 43,552 40,409 Total expanded credit portfolio with guarantee 275,185 279,722 293,138 310,593 324,319 321,174 331,922 330,947 1. Includes Debenture, FIDC, CRI , Floating Rate Notes, Promissory Notes, acquiring activities related assets and guarantees. BANCO SANTANDER (BRASIL) S.A. Net Interest Income (Million of Brazilian Reais) Contents 1Q15 2Q15 3Q15 4Q15 Loans 5,058 5,316 5,350 5,391 21,114 Average volume 246,632 253,469 254,688 256,826 252,904 Spread 8.32% 8.41% 8.33% 8.33% 8.35% Expanded Deposits base 542 561 618 609 2,330 Average volume 208,149 219,328 224,831 224,713 219,255 Spread 1.08% 1.06% 1.07% 1.08% 1.06% Others 1,540 1,603 1,663 1,384 6,191 Total 7,140 7,480 7,631 7,384 29,635
